DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 objected to because of the following informalities: Examiner believes there may be a typo for “engagable” instead of “engageable” in “controller is a touch- sensitive surface that is engagable by a digit of the hand of the clinician” for both claims 9 and 10 . Appropriate correction is required.

Allowable Subject Matter
Claims 13-19 are allowed. 
Prior arts of references fail to teach wherein said in the claims: 
13 and 17: “a first control arm configured to operate the first tool; and an image controller including an attachment member and an interface, the attachment member configured to secure the image controller to a hand of a clinician engaged with the first control arm, the interface including a first controller configured to operate the imaging device to manipulate a graphical representation on the display”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (2001/0000433) in view of Bettles et al. (2015/0297768) “Bettles”.

As of claim 1. Russell teaches a controller comprising:
an attachment member configured to secure the controller (10 Fig.1A which comprises a controller as shown in [0100] ) to a hand of a clinician ([0108] teaches  Other attachment means can attach device 10 to the human hand, wrist, finger, etc. For example, a ring or ring-type attachment means is shown in FIG. 9); and
an interface (10 Fig. 1A, [0063]) including a first controller ([0100-0101] teach different control switches 1a-1d, 2a-2d).

Russel fails to teach wherein said 
configured to operate an imaging device of a surgical system.

However, Bettles teaches wherein said 
configured to operate an imaging device of a surgical system ([0036] teaches the external interface component 26B can include a remote or a mobile device including a software installed on the operating system thereon, to control the ultraviolet radiation source(s) 18).

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Russel’s interface with the teaching of Bettles as shown above, because Such a component 26B can communicate with the remaining portions of the control system 16 wirelessly, via Wi-Fi, Bluetooth, and/or the like (see [0036]).

As of claim 2,  Russel teaches 
wherein the attachment member has a ring-like shape and is configured to secure the controller to a digit of the clinician ([0108] teaches a ring or ring-type attachment means is shown in FIG. 9).

As of claim 3,  Russel teaches 
wherein the attachment member is adjustable ([0112] teaches the use of straps 40a and 40b to firmly encircle the forefinger phalange, thus it would be adjustable as the expression suggests it could be loose instead of firm).

As of claim 4,  Bettles teaches 
wherein the first controller is a joystick ([0036] teaches In an embodiment, the external interface component 26B can include a touchscreen, a keyboard, a plurality of buttons, a joystick-like control mechanism, and/or the like, to control the at least one ultraviolet radiation source 18).

As of claim 5,  Russel teaches 
wherein the interface includes a second controller ([0100-0101] teach more than one control switch which implies the existence of at least a second a second control switch) having a first position and a second position ([0075] teaches Support 72 can also be used to carry other electronic components associated with device 10 operation, including additional means for creating user control signals, such as positionally activated switches, [0081-0083]]).

As of claim 6,  Russel teaches 
wherein the first controller has a first mode when the second controller is in the first position and wherein the first controller has a second mode when the second controller is in the second position ([0082, [0096], [0098]] teach a plurality of mode selected by mode a mode switch 1e, Thus it would be obvious to one ordinary skill in the art before the effective filing date to have the different modes selected in a specific way desired by the user).

As of claim 7,  Russel teaches 
wherein the first controller is configured to operate pan functions of the imaging device in the first mode ([0100] teaches a control switch used to control motion of the computer cursor in any direction(e.g., pressing locations 2a, 2b, 2c, and 2d respectively, runs the cursor up, right, down, and left) (see also FIG. 12), wherein operation as pan functions) and is configured to operate rotation mode ([0100] teaches a control switch used to control motion of the computer cursor in any direction(e.g., pressing locations 2a, 2b, 2c, and 2d respectively, runs the cursor up, right, down, and left) (see also FIG. 12), thus any direction would include rotation) and zoom functions of the imaging device in the second mode ([0168] teaches a zoom function).

As of claim 8,  Russel teaches 
wherein the second controller is a button or a switch ([0101] teaches control switches).

As of claim 9,  Russel teaches 
wherein the second controller is a touch- sensitive surface that is engagable by a digit of the hand of the clinician ([0006, 0007] teach the use of GUI, that includes touch pads as a keyboard alternative, wherein touch pads comprise a touch- sensitive surface).

As of claim 10,  Russel teaches 
wherein the first controller is a touch-sensitive surface that is engagable by a digit of the hand of the clinician ([0006, 0007] teach the use of GUI, that includes touch pads as a keyboard alternative, wherein touch pads comprise a touch- sensitive surface). 

As of claim 11, Russel teaches 
wherein the interface is disposed in the palm of the hand of the clinician ([0108] teaches  Other attachment means can attach device 10 to the human hand, wrist, finger, etc. For example, a ring or ring-type attachment means is shown in FIG. 9).

As of claim 12, Russel teaches 
wherein the interface is disposed on a glove worn on the hand of a clinician ([0108] teaches the interface is customized to be attached to various locations of user’s whole hand (see  Other attachment means can attach device 10 to the human hand, wrist, finger, etc. For example, a ring or ring-type attachment means is shown in FIG. 9), thus it be obvious to one ordinary skill in the art before the effective filing date to customize the interface to be worn through user’s glove).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628